Citation Nr: 0801204	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-30 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for bronchial asthma, 
currently rated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from July 1976 to May 1982.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) San Juan, Puerto Rico, Regional Office 
(RO).   


FINDINGS OF FACT

The medical evidence of record demonstrates that the 
veteran's asthma is characterized by FEV-1 no lower than 56 
percent of predicted, FEV-1/FVC no lower than 56 percent of 
predicted, and the asthma has not required monthly visits to 
a physician for exacerbations or at least three courses of 
corticosteroids per year.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
asthma have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6602 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in September 2004 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  In addition, the letter informed the 
veteran that he should submit any additional evidence that he 
had in his possession.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained, including VA treatment records.  He has 
declined a hearing.  He has been afforded appropriate 
disability evaluation examinations.  Although the veteran's 
representative has requested another VA examination, the 
Board finds that the one which was already conducted was 
adequate.  Although the examiner did not have access to the 
claims file, the examiner was able to become adequately 
informed regarding the veteran's history by taking a history 
directly from the veteran and by reviewing the veteran's 
electronic treatment records.  Although a pulmonary function 
test was not conducted on the date of the examination in 
October 2004, such testing was conducted shortly thereafter 
in December 2004.  The Board finds no reason for requesting 
another examination.  In addition, the Board does not have 
notice of any additional relevant evidence which is available 
but has not been obtained.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

The Board has considered the full history of the veteran's 
asthma.  The veteran's service medical records reflect that 
he was seen for allergies, and was placed on a profile which 
restricted him from mowing grass.  A service medical record 
dated in April 1982 reflects a diagnosis of mild asthma.  
Immediately after service in July 1982, the veteran filed a 
claim for disability compensation for bronchial asthma.  In a 
decision of December 1985, the RO granted service connection 
for bronchial asthma, and assigned a 10 percent disability 
rating.  

More recently, in a decision of January 2002, the RO 
increased the rating from 10 percent to 30 percent.  

In August 2004, the veteran's representative requested that 
the claim be increased.  The RO denied that request, and the 
veteran perfected this appeal.  

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder. 38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities. 38 C.F.R. 
Part 4.  An evaluation of the level of disability present 
must also include consideration of the functional impairment 
of the veteran's ability to engage in ordinary activities, 
including employment. 38 C.F.R. § 4.10.  Also, where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

The veteran is currently rated 30 percent disabled for his 
service-connected asthma disability.  Diagnostic Code (DC) 
6602 provides the rating criteria for bronchial asthma.  It 
provides for a 30 percent evaluation for FEV-1 of 56 to 70 
percent predicted, or FEV-1/FVC of 56 to 70 percent, or daily 
inhalational or oral bronchodilator therapy, or inhalational 
anti-inflammatory medication.  The code provides a 60 percent 
evaluation for FEV-1 of 40 to 55 percent predicted, or FEV- 
1/FVC of 40 to 55 percent, or at least monthly visits to a 
physician for required care of exacerbations, or intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  If FEV-1 less than 40 percent 
predicted, or; FEV-1/FVC less than 40 percent, or; there is 
more than one attack per week with episodes of respiratory 
failure, or required daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications, then the disorder warrants an evaluation of 100 
percent.  38 C.F.R. § 4.97, Diagnostic Code 6602.

Initially, the Board notes that the medical evidence 
associated with the claims file indicates that the veteran's 
pulmonary function tests do not show values low enough to be 
between 40 and 55 percent predicted for FEV-1 or FEV-1/FVC.  
On testing by the VA in December 2004, FEV1 was 73 percent of 
predicted and FEV-1/FVC was 94 percent of the predicted 
value.  Therefore, the veteran's asthma disability does not 
warrant an increase to 60 percent disabled based on his 
pulmonary function test results.

The second way the veteran may establish a 60 percent 
evaluation for asthma is to show that he required at least 
monthly visits to a physician for required care of 
exacerbations.  The Board has noted that the veteran has 
reported having asthma attacks on a daily basis.  However, a 
review of the claims files shows that although the veteran 
has been seen by the VA on many occasions, the treatment 
primarily pertained to other disorders.  Relatively few 
records pertain to treatment for his asthma, and those 
records generally do not reflect that he was having an 
exacerbation.  For example, a VA treatment record dated in 
November 2003 reflects that the veteran was seen for 
intermittent asthma which was characterized as being mild.  
On examination, his lungs were clear.  There were no rales, 
wheezing or rhonchi.  In September 2004, he was seen for 
moderate persistent asthma.  It was noted that he had had no 
ER visits.  He reportedly had mild improvement with addition 
of Floradil.  

A February 2005 VA record shows that when seen for knee pain 
and a sinus condition, respiratory examination was negative.  
His bilateral breath sounds were clear to auscultation.  The 
same findings were noted again in June 2005 when he was seen 
for continued sinus problems.  

A VA record dated in July 2005 shows that the veteran was 
seen for moderate persistent asthma.  His lungs had bilateral 
expiratory wheezing, but he was not in any respiratory 
distress.  He denied having had any recent visits to the 
emergency room.  Similarly, the VA examination in September 
2004 showed that the veteran reported no history of 
hospitalizations or emergency room visits due to asthma 
exacerbation.  Therefore, the Board finds that there is no 
evidence that the veteran required at least monthly visits to 
the VA medical center for treatment of asthma exacerbations, 
and an increased disability rating is not warranted under 
this criteria.

Finally, a veteran may be entitled to an increased disability 
rating if he has required at least three courses per year of 
systemic corticosteroids for his asthma.  A review of the 
medical evidence shows that his medications consist primarily 
of various inhalers such as albuterol which is not a systemic 
corticosteroid.  The Board notes that daily use of inhalator 
therapy is contemplated by the criteria for the 30 percent 
rating that has already been assigned.  The veteran has 
alleged that he uses corticosteroids, but he does not present 
any specific information to show that the criteria for a 
higher rating are met.  Accordingly, the Board concludes that 
an increase to a 60 percent rating under the rating criteria 
is not warranted.


ORDER

An increased rating for bronchial asthma, currently rated as 
30 percent disabling, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


